DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1, in the reply filed on October 17, 2022 is acknowledged. Furthermore, in an additional interview on November 18, 2022 applicant’s election without traverse of Species B3 and C2 is acknowledged.
Claims 3-5, 8, 9, 19, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on October 17 and November 18, 2022.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. The filing of the two certified copies of the foreign priority documents IT102019000007377 and IT102018000008133 are acknowledged but because they are not in English they cannot be used to overcome any of the prior art rejections. Therefore, for the purposes of this examination the effective filing date will be the national stage filing date of August 21, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1 and 7 are indefinite because it is not clear how liquid B can by polymerized if it is comprised of an additive such as those disclosed in claim 7. In the response by applicant on November 18, 2022 species B3 directed toward the liquid B being an additive was elected and it is not clear how an additive can be polymerized. Though claim 7 discloses several substances which can be polymerized such as acrylic and photo-crosslinking resins the other additives listed in claim 7 such as water, solvents and loadings cannot be polymerized. Furthermore, claim 18 discloses removing liquid B and not removing polymerized liquid B. For the purposes of this examination steps (C) and (D) of claim 1 which disclose polymerizing resin A and liquid B followed by optionally removing polymerized liquid B will be taken to require polymerizing the combination of resin A and liquid B and then optionally removing liquid B after the polymerization step.
The terms “softer” and “more brittle” in claim 11 are relative terms which renders the claim indefinite. The terms “softer” and “more brittle” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what properties of the polymerized mixture of resin A and liquid B are altered to make the mixture softer or more brittle when compared to the polymerized resin A.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rusticating machine” in claim 13 is used by the claim to mean “a machine to remove a liquid” while the accepted meaning is “a type of building material.” The term is indefinite because the specification does not clearly redefine the term.
Claim 18 recites the limitation "the surface that has become embossed".  There is insufficient antecedent basis for this limitation in the claim because parent claim 1 does not require a step of embossing a surface.
Claims 20 is indefinite because it is not clear how a step of embossing a mold or a paper is related to the method of parent claim 1 wherein a resin A and a liquid B were applied to a surface and polymerized.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit claim 1 because parent claim already requires that resin A and liquid B are polymerized separately.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102














The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macor (WIPO Patent Publication No. WO 2018/069874).
	In the case of claim 1, Macor teaches a method for forming a three-dimensional/embossed surface by applying a resin A in the form of a non-polymerized photocurable resin on a surface of a material/substrate, applying a liquid B in the form of a water-based embossing liquid on a portion of resin A, polymerizing the resin followed by removing liquid B (Abstract and Page 4 Line 31 through Page 5 Line 11).
	As for claim 2, Macor teaches that the resin A was a photo-crosslinking resin (Page 5 Lines 12-26).
	As for claim 6, Macor taught that the liquid B was water-based and therefore was dispersible, emulsifiable or soluble in water.
	As for claim 7, Macor teaches that the liquid B/embossing liquid contained additives such as light stabilizers and pigments (Page 7 Line 29 through Page 8 Line 1).
	As for claim 10, Macor teaches that the liquid B/embossing liquid had a higher surface tension than resin A/paint (Page 15 Claim 9).
	As for claim 11, as show in Figure 1 of Macor the combination of polymerized resin A and liquid B was softer or more brittle than the polymerized resin A since portions of the mixture were removed.
	As for claim 12, the mixture/combination of polymerized resin A and liquid B would have lower Tg than the resin A since liquid B was water which would have lowered the overall Tg of the mixture.
	As for claim 14, Macor teaches that the liquid B was removed by an air jet (Page 9 Lines 11-17).
	As for claims 15 and 16, Macor teaches that liquid B/embossing liquid was applied ay an inkjet printhead and was applied in two or more distinct steps using different inkjet printing systems (Page 15 Claims 11 and 12).
	As for claim 17, Macor teaches that polymerization of the resin A and removal of the liquid B take place separately (Page 9 Lines 11-17).
	As for claim 18, Macor teaches that after removal of liquid B/embossing liquid a further protection was applied to the embossed surface (Page 16 Claim 19).
	As for claim 20, Macor teaches having used the formed three-dimensional surface to emboss paper/printed surface (Page 11 Lines 19-21).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pankoke (U.S. Patent Publication No. 2020/0368777).
	In the case of claim 1, Pankoke teaches a method for forming a three-dimensional surface in the form of a decorative surface on a workpiece/substrate (Abstract and Page 1 Paragraph 0002) by first applying a liquid layer 2 onto a workpiece/surface of material (Page 5 Paragraph 0104, Page 6 Paragraph 0127 and Figures 1 and 7) wherein the liquid layer 2 comprised a polymerizable resin (Page 2 Paragraphs 0032-0034). While in a liquid state a liquid B in the form of droplets of an agent were applied onto liquid layer 2 (Page 5 Paragraphs 0104-0106, Page 6 Paragraphs 0132-0133 and Figures 1 and 7). Following application of liquid B/agent the combination of the liquid layer 2 and droplets 3 were subjected to polymerization followed by removing liquid B/agents (Page 5 Paragraphs 0109-0115 and Page 6 Paragraphs 0134-0138 and Figure 2, 3 and 7).
	As for claim 2, Pankoke teaches that the resin A of liquid layer 2 was a photo-crosslinking resin (Page 2 Paragraphs 0032 and 0034).
	As for claims 6 and 7, Pankoke teaches that the agent/liquid B contained water (Page 2 Paragraph 0040).
	As for claim 10, since the liquid B of Pankoke was water it would have had a higher surface tension than the resin A which was an acrylate (Page 2 Paragraphs 0028, 0032 and 0040).
	As for claims 11 and 12, Pankoke teaches that the presence of the liquid B/agent inhibited thorough polymerization of the resin A in liquid layer 2 (Page 5 Paragraphs 0112-0115) and therefore the combination of polymerized resin A and liquid B would have been softer/more brittle than a fully polymerized resin A and would have had a lower Tg than a fully polymerized resin A.
	As for claim 14, Pankoke teaches that liquid B/agent was removed by an air jet/inflow of air (Page 3 Paragraph 0053).
	As for claims 15 and 16, Pankoke teaches that the liquid B/agent was applied by different inkjet printing systems/print heads in two or more separate steps (Pages 6-7 Paragraphs 0143-0144 and Figure 8).
	As for claim 17, Pankoke teaches that the polymerization of resin A/liquid layer 2 and the removal of liquid B/agent was conducted in separate steps (Page 6 Paragraphs 0134-0138 and Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Macor as applied to claim 1 above, and further in view of Kadomatsu et al (U.S. Patent # 7,628,481).
	The teachings of Macor as they apply to claim 1 have been discussed previously and are incorporated herein.
	Though Macor teaches having mechanically removed the liquid B after polymerization Macor does not specifically teach that the removal was conducted using a brushing device or a rusticating device.
	Kadomatsu teaches a method for forming a decorative image on a recording medium using an inkjet system (Abstract and Column 2 Lines 14-43) wherein excess liquid from the deposited inks was removed using a brushing machine in the form of a porous roller (Column 17 Lines 38-53 and Figure 7).
	Based on the teachings of Kadomatsu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a brushing machine/porous roller to remove the liquid B in the process of Macor because this was a known device in the art for removing excess liquid in a printing process.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pankoke as applied to claim 1 above, and further in view of Kadomatsu et al.
	The teachings of Pankoke as it applies to claim 1 have been discussed previously and are incorporated herein.
	As for claim 13, though Pankoke teaches having removed the excess liquid B/agent comprising water after printing and polymerization Pankoke does not teach having removed the liquid B using a brushing machine or rusticating machine.
	Kadomatsu teaches a method for forming a decorative image on a recording medium using an inkjet system (Abstract and Column 2 Lines 14-43) wherein excess liquid from the deposited inks was removed using a brushing machine in the form of a porous roller (Column 17 Lines 38-53 and Figure 7).
	Based on the teachings of Kadomatsu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a brushing machine/porous roller to remove the liquid B in the process of Pankoke because this was a known device in the art for removing excess liquid in a printing process.
	As for claim 20, Pankoke does not teach that the process was used to emboss a mold or a paper. However, Pankoke does teach that the taught process was used to form a decorative surface (Abstract).
	Kadomatsu teaches that it was know in the art to form decorative surfaces/images on a recording medium which included paper (Column 3 Lines 19-24).
	Based on the teachings of Kadomatsu, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have performed the process of Pankoke to emboss a paper workpiece because it was known in the art to form a decorative image surface on a paper workpiece.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pankoke as applied to claim 1 above, and further in view of Vogel et al (U.S. Patent # 9,365,028).
	The teachings of Pankoke as it applies to claim 1 have been discussed previously and are incorporated herein.
	Though Pankoke teaches having formed an embossed surface after removal of liquid B Pankoke does not teach having further applied a varnish. Pankoke does teach that the process was directed toward forming a decorative surface on a building board material (Page 1 Paragraphs 0001-0002).
	Vogel teaches a method for finishing a building board (Abstract) wherein after embossing the board a protective varnish in the form of an abrasion-resistant layer was formed on the surface of the board (Column 6 Lines 43-67).
	Based on the teachings of Vogel, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have applied a protective varnish to the embossed surface of the substrate of Pankoke in order to form an abrasion-resistant layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 10-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-19 of copending Application No. 16/340,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim substantially the same method for producing a three-dimensional surface on a substrate by applying a polymerizable resin A including a photocurable resin, applying a liquid B including a water-based embossing liquid onto the resin A while still in liquid form, polymerizing resin A and liquid B followed by optionally removing liquid B.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	Clams 1, 2, 6, 7, 10 through 18 and 20 have been rejected. Claims 3 through 5, 8, 9, 19, 21 and 22 have been withdrawn. No claims were allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712